Title: To George Washington from Major General Lafayette, 20 January 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



dear general
    The twenty [January 1778] a half past one.

I have recieved just now a letter from general connway who is gone on to york town, and mullens his aid de camp who is not a wit, lets me know that his going there is in consequence of two repeated letters from general gates, and miflin—that same man thinks that there are some projects to send Connway to Canada—they will laugh in france when they’l hear that he is choosen upon such a commission out of the same army where I am, principally as he is an irishman, and when the project schould be to show to the frenchmen of that country a man of theyr nation who by his rank in france could inspire them with some confidence—but I mention that only as a remark of theyr folly, sir I do not entertain myself any idea of leaving your army neither my virginian division, but I would not loose a moment to wraït Your excellency ⟨of that journey⟩ towards congress which means perhaps some much worse scheme against yourself or your army.
our making fashines goes very slow—we are obliged to take alwaïs the same men—we want axes and when I ask some, five or six are sent for the whole wing—no spirits to be issued to the men—there have been too complaints for provisions principally in general waine’s division, I am about to inquire if they are right, and in that case who is

guilty for those fatigue partys being not supplied—however we’l do as fast as circumstances may permit. with the most tenderest affection I have the honor to be Your excellency’s the most obedient servant

The marquis de Lafayette


I am told that mullens is to be lieutenant colonel, if it is so, as that the same commission ⟨was done⟩ for messieurs de fleury and du plessis who are on every respect so much out of the line of mullens who being by his birth of the lowest rank, and not so long ago a private soldier, I hope that these gentlemen are to be at least brigadier generals.

